Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered.

Claims 17, 20-21, 25, 29-30, 37, 40, 48-49, 51-55 are pending and being acted upon in this Office Action. 

Priority
Applicant’ claim priority to provisional application 62/363,417, filed July 18, 2016, is acknowledged.  

Rejection Withdrawn
	The rejection of claims 17, 20-21, 25, 29-30, 36-37, 40 and 48-52 under 35 U.S.C. 103 as being unpatentable over WO2014/041544 (of record, Peer hereafter, published March 20, 2014; PTO 892) in view of de Kruif et al (newly cited, FEBS Letter 399: 232-236, 1996; PTO 892) and US Pat No. 7,611,866 (of record, issued Nov 3, 2009; PTO 892) is withdrawn in view of the claim amendment and the 37 CFR 1.132 Declaration  by co-inventor Itai Benhar filed April 20, 2022 accompanied Appendix B filed in response to the Official Action dated December 24, 2021.

New ground of objection and Rejection
Claim rejections under - 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 53-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is New matter. 
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Claims 53-55 recite the immunoconjugate of claim 17, wherein said linker comprises a Gly4-Ser sequence.  Nowhere in the specification and the sequence listing disclose linker Gly4Ser sequence.  This is new matter.  
Applicant is required to cancel any new matter in response to this Office Action.  In the alternative, Applicant may point the specification, e.g., page and line as where the linker sequence “Gly4-Ser” appears in the specification and/or claim as originally filed.  

Objection
Claims 53-55 are objected to under 37 CFR 1.821 through 1.825 for failure to supply a sequence identifier to all disclosed sequences.  In particular, claims 53-55 recite the sequence Gly4Ser, which is not identified by SEQ ID NO.  According to 37 CFR § 1.821(a), an unbranched sequence of four or more specifically identified amino acids or an unbranched sequence of ten or more nucleotides must be identified by sequence identification numbers. See MPEP § 2422.01.   The particular sequence is not present in the paper copy and computer readable copy of sequence listing.   Hence, the disclosure fails to comply with the requirements of 37 CFR 1.821 through 1.825.  
In the event that Applicant overcome the new matter rejection, Applicant must provide a computer readable form (CFR) copy of the sequence listing, a substitute paper copy of the sequence listing, as well as any amendment directing its entry into the specification, and a statement that the content of the paper and computer readable copies are the same, and where applicable, include no new matter, as required by 37 CFR 1.82(e-f) or 1.825(b) or 1.825(d).
Note, if the sequence listing text file submitted via EFS-Web complies with the requirements of 37 CFR 1.824(a)(2)-(6) and (b) (i.e., is a compliant sequence listing ASCII text file), the text file will serve as both the paper copy required by 37 CFR 1.821(c) and the computer readable form (CRF) required by 37 CFR 1.821(e), see MPEP section 500 (502.05IX).  

Conclusion
Claims 17, 20-21, 25, 29-30, 37, 40, 48-49, 51 and 52 are allowed.   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644